Resettled judgment insofar as it relates to the first cause of action, unanimously affirmed, with costs; insofar as it awards recovery on the second cause of action, the resettled judgment is unanimously reversed on the ground of exeessiveness and a new trial of the second cause of action ordered, with costs with respect to that cause of action to abide the event, unless the plaintiff stipulates to reduce the verdict on said second cause of action to $1,500 in which event the resettled judgment, as so modified, is affirmed, without costs. Settle order on notice. Concur — Peek, P. J., Rabin, Cox, Frank and Valente, JJ.